COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Frank
Argued at Alexandria, Virginia


ANTHONY SYLVESTER GAINES
                                          MEMORANDUM OPINION * BY
v.    Record No. 0189-99-2                 JUDGE ROBERT P. FRANK
                                              AUGUST 15, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Margaret P. Spencer, Judge

           S. Jane Chittom, Appellate Counsel (Elwood
           Earl Sanders, Jr.; Public Defender
           Commission, on briefs), for appellant.

           Stephen R. McCullough, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


      Anthony S. Gaines (appellant) appeals his convictions for

malicious wounding and use of a firearm in a malicious wounding

after a bench trial.   On appeal, he contends the trial court erred

in:   1) finding his hotel bill inadmissible; 2) failing to give

probative weight to documents tending to prove his whereabouts at

the time of the offenses; 3) prohibiting him from cross-examining

a witness for the Commonwealth regarding promises of favorable

treatment from law enforcement agents other than the

Commonwealth's Attorney; and 4) finding the evidence sufficient to



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
support the convictions.    We disagree and affirm the judgment of

the trial court.

                            I.   BACKGROUND

     On April 20, 1998, George Stevens, Jr., suffered multiple

gunshot wounds during a drug transaction.       Stevens identified

the two men who shot him as appellant and Edward Perry.        Stevens

identified Perry during a May 18, 1998 photo spread administered

by Detective Max Matco of the Richmond Police Department.

Stevens identified appellant during a second photo spread

administered by Matco on June 8, 1998.        Appellant identified

both men during his trial testimony.

     Stevens testified that he walked into an alley to discuss a

drug deal with Perry, while appellant remained in the car in

which they had been riding.      While in the alley, Stevens

expressed his unhappiness with the proposed deal and tried to

withdraw from the transaction.     Perry reached for his gun, and

he and Stevens struggled.    Perry shouted to appellant for

assistance.   Stevens testified he saw appellant, who then was

standing on the street, raise his gun.        Stevens, who was still

grappling with Perry, tried to maneuver himself so that Perry

would be between him and appellant.       Before Stevens could do so,

appellant fired the gun, and Stevens was hit in the back and

shoulder area.     Stevens was able to break away from Perry, but

as he ran, he was shot multiple times by a gun fired by Perry.



                                  - 2 -
Stevens then ran approximately a block, and appellant and Perry

arrived in the car and fired additional shots at him.

     Appellant testified that he was in Atlanta, Georgia, on

April 20, 1998, the day of the shooting, with his friend,

Orlando Lightfoot.   He stated he did not return to Richmond

until April 23, 1998, because Lightfoot's car broke down in

Atlanta.   Lightfoot offered supporting testimony for appellant's

account.   Appellant introduced Lightfoot's car repair bill from a

repair shop in Georgia.   The trial court received the bill into

evidence, stating it was not received for the "truth of any

written word on [it]," including the fact that the bill was

produced in Atlanta.   Appellant also tried to introduce a copy

of a hotel bill from Georgia, but the trial judge ruled the

evidence inadmissible on the basis that it was hearsay.

Appellant did not offer argument as to why the bill was not

hearsay or why the bill should be introduced under an exception

to the hearsay rule.

     Appellant's girlfriend, Tyra Johnson, testified that she

spoke by telephone with appellant in Atlanta each day from April

19 to April 22.   Appellant introduced Johnson's phone bill into

evidence, which showed calls from her residence were made to

Atlanta on those dates.   Appellant's mother, Patricia Thomas,

testified she wired $50 to her son in Atlanta on April 22, and

the money gram showing the transfer was admitted into evidence.



                               - 3 -
     During cross-examination of Stevens, counsel for appellant

attempted to ask Stevens if he was on the "payroll" of any law

enforcement agencies.   The trial judge clarified the question by

asking, "Some plea agreement for a pending offense?"      The

prosecutor then indicated that Stevens did not have any such

agreement in the City of Richmond.       When counsel for appellant

stated there were other prosecutors in the state, the trial judge

ruled that the "only type of agreement that would be relative to

motive would be some deal made with this Commonwealth's Attorney's

office where his sentence in a pending offense would be lessened

or impaired or reduced based on his testimony."      After the trial

judge's ruling, counsel for appellant returned to the

cross-examination of Stevens on an unrelated topic.

                           II.   ANALYSIS

     On appeal, appellant contends the trial court erred in:          1)

finding his hotel bill inadmissible; 2) failing to give probative

weight to documents tending to prove his whereabouts at the time

of the offenses; 3) prohibiting him from cross-examining a witness

for the Commonwealth regarding promises of favorable treatment

from law enforcement agents other than the Commonwealth's

Attorney; and 4) finding the evidence sufficient to support the

convictions.   We disagree and affirm the judgment of the trial

court.




                                 - 4 -
                           A.   The hotel bill

        Appellant attempted to introduce into evidence a copy of a

bill from a hotel in Atlanta.      The trial court did not admit the

bill into evidence, ruling that the bill was hearsay.     Appellant

objected to the court's ruling, but he did not offer argument as

to why the bill was not hearsay or why the bill satisfied an

exception to the hearsay rule.

        In order for a ruling to be considered as a basis for

reversal, the objection to the ruling must be "stated together

with the grounds therefor at the time of the ruling, except for

good cause shown or to enable the Court of Appeals to attain the

ends of justice."    Rule 5A:18.

        "The primary function of Rule 5A:18 is to alert the trial

judge to possible error so that the judge may consider the issue

intelligently and take any corrective actions necessary to avoid

unnecessary appeals, reversals and mistrials."     Martin v.

Commonwealth, 13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992)

(citing Campbell v. Commonwealth, 12 Va. App. 476, 477, 405 S.E.2d

1, 2 (1991) (en banc)).

        Appellant did not argue at trial that the bill was not

hearsay or that the bill satisfied an exception to the hearsay

rule.    Instead, appellant argued the bill satisfied the best




                                   - 5 -
evidence rule. 1   When specifically asked by the trial judge to

address the hearsay objection, trial counsel stated, "I know he's

not the custodian of the records, but, I mean, it's a receipt but

it's a copy of a receipt."    Trial counsel did not offer grounds

for his objection to the trial judge's ruling as required by Rule

5A:18.   On appeal, appellant does not argue the "good cause" or

"ends of justice" exceptions contained in Rule 5A:18 apply.    We

hold, therefore, that appellant is procedurally barred from

raising this issue on appeal pursuant to Rule 5A:18.

B.   Probative value of documents showing appellant was in Georgia

     Appellant offered Orlando Lightfoot's car repair bill and

Tyra Johnson's telephone bill to corroborate Lightfoot's and

Johnson's testimony that appellant was in Atlanta at the time the

shooting occurred.

     "The credibility of a witness, the weight accorded the

testimony, and the inferences to be drawn from proven facts are

matters to be determined by the fact finder."    Welshman v.

Commonwealth, 28 Va. App. 20, 36, 502 S.E.2d 122, 130 (1998) (en

banc) (citing Long v. Commonwealth, 8 Va. App. 194, 199, 379

S.E.2d 473, 476 (1989)).




     1
       The best evidence rule applies to the admissibility of the
contents of a writing. In essence, the rule requires that "'the
writing itself be produced or, its absence sufficiently
accounted for before other evidence of its contents can be
admitted.'" Charles E. Friend, The Law of Evidence In Virginia
§ 16-1, at 549 (5th ed. 1999).

                                - 6 -
     In this case, the trial judge was entitled to assess the

credibility of Lightfoot and Johnson and, thereby, accept or

reject their testimony that appellant was in Atlanta on the date

of the shooting.   The trial judge rejected their testimony, and,

therefore, chose to give no weight to the exhibits offered in

support of their testimony.

C.   Limitation of cross-examination regarding favorable treatment 2

     Appellant argues that the trial court improperly limited his

cross-examination of Stevens regarding Stevens' favorable

treatment by law enforcement officers other than the

Commonwealth's Attorney for the City of Richmond.   Once the trial

judge ruled that the only relevant agreement would be one with the

Commonwealth's Attorney for the City of Richmond, counsel for

appellant returned to the cross-examination of Stevens on an

unrelated topic.

                [W]henever "a question is asked and the
           witness is not permitted to answer it," the
           proponent of the evidence must make a
           proffer of the expected answer in order to
           preserve the issue for appeal. Jackson v.
           Commonwealth, 98 Va. 845, 846-47, 36 S.E.
           487, 488 (1900). This procedure must be
           followed because "an appellate court has no
           basis for adjudication unless the record
           reflects a proper proffer." Whittaker v.
           Commonwealth, 217 Va. 966, 968, 234 S.E.2d
           79, 81 (1977).

     2
       On brief, appellant also argues that the trial court
improperly limited appellant's cross-examination of Stevens
regarding prior unadjudicated bad acts. This issue, however,
was not contained in appellant's Questions Presented, as
required by Rule 5A:20(c), and, therefore, will not be addressed
by this Court.

                               - 7 -
Gosling v. Commonwealth, 14 Va. App. 158, 167-68, 415 S.E.2d 870,

875 (1992).   Furthermore, it is "incumbent upon the defendant to

make the record show the expected answer."    Owens v. Commonwealth,

147 Va. 624, 630, 136 S.E. 765, 767 (1927).

     In this case, appellant did not proffer Stevens' expected

answer, and, therefore, we do not reach the merits of this

assignment of error because appellant did not properly preserve

the issue for consideration on appeal.

                   D.   Sufficiency of the evidence

     Appellant asserts the evidence was insufficient to support

his convictions.

               Under familiar principles of appellate
          review, we examine the evidence in the light
          most favorable to the Commonwealth, the
          prevailing party below, granting to it all
          reasonable inferences fairly deducible
          therefrom. See Juares v. Commonwealth, 26
          Va. App. 154, 156, 493 S.E.2d 677, 678
          (1997). The judgment of a trial court,
          sitting without a jury, is entitled to the
          same weight as a jury verdict and will not
          be set aside unless it appears from the
          evidence that it is plainly wrong or without
          evidence to support it. See Stevens v.
          Commonwealth, 14 Va. App. 238, 240, 415
          S.E.2d 881, 882-83 (1992).

Conrad v. Commonwealth, 31 Va. App. 113, 116-17, 521 S.E.2d 321,

323 (1999).   "The credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

has the opportunity to see and hear that evidence as it is




                                - 8 -
presented."    Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455

S.E.2d 730, 732 (1995).

     In this case, the Commonwealth's evidence showed appellant

was one of the two men who shot Stevens.   Appellant presented

evidence that he was in Atlanta on the date of the shooting, and,

therefore, could not have committed the subject offenses.    It was

within the province of the trial judge, as trier of fact, to

reject or accept the evidence presented by the Commonwealth and

appellant.    The trial judge believed the Commonwealth's evidence

that appellant was one of the men involved in the shooting and

rejected appellant's evidence that he was in Atlanta.   On appeal,

we will not disturb that finding because it is not plainly wrong

or without evidence to support it.

     For these reasons, we affirm the judgment of the trial court.



                                                            Affirmed.




                                - 9 -